FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                    UNITED STATES COURT OF APPEALS October 5, 2018
                                                                  Elisabeth A. Shumaker
                                TENTH CIRCUIT                         Clerk of Court



 REYNALDO YSA VILLA,

              Petitioner - Appellant,

 v.                                                      No. 18-1115
                                                (D.C. No. 1:17-CV-02404-LTB)
 D.O.C. E.D. RICK RAEMISCH;                                (D. Colo.)
 CYNTHIA COFFMAN, the Attorney
 General for the State of Colorado,

              Respondents - Appellees.


          ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before PHILLIPS, McKAY, and BALDOCK, Circuit Judges.


      Petitioner Reynaldo Villa seeks a certificate of appealability to appeal the

district court’s dismissal of his § 2254 habeas corpus petition as time-barred. He

also seeks to appeal the district court’s denial of his motions (1) for

reconsideration and (2) for the court to provide him with free copies of certain

documents he had attached to his earlier pleadings.

      In 2006, Petitioner was convicted in two separate cases of sexual assault on



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
a child. His convictions were affirmed on direct appeal, but the Colorado

appellate court agreed there had been a sentencing error and thus remanded both

cases for resentencing. His resentencing proceedings occurred in 2010 and 2011.

Petitioner unsuccessfully sought state post-conviction relief, which tolled the

statute of limitations until 2014. With this tolling, Petitioner had until June 2015

to file a federal claim for habeas relief. However, he did not file the instant

action until October 2017. The federal district court therefore dismissed this

petition as untimely.

      Petitioner filed several motions for reconsideration in which he sought

relief from the statute of limitations based on belatedly raised arguments of

equitable tolling and actual innocence. The district court held that these

arguments were raised too late and that, even if the court did consider them,

Petitioner’s arguments were insufficient to demonstrate that his habeas petition

should not be dismissed as untimely. The court also denied Petitioner’s motion

for a free copy of documents he had previously submitted to the court.

      We have carefully reviewed Petitioner’s brief, the record on appeal, and the

relevant cases. We are persuaded that reasonable jurists would not debate the

correctness of the district court’s dismissal of this habeas petition on procedural

grounds. See Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). The district court

fully explained why the petition should be dismissed as untimely, and we have

nothing to add to that court’s thorough explanation. As for Petitioner’s motion

                                         -2-
for a free copy of his earlier exhibits, Petitioner does not explain why he believes

the district court should have granted this motion, and we are not persuaded this

argument presents a valid basis for relief. We therefore DENY Petitioner’s

request for a certificate of appealability and DISMISS the appeal. Petitioner’s

motion to proceed in forma pauperis on appeal is GRANTED.


                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-